
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.29


LONE PINE RESOURCES INC. 2011 STOCK INCENTIVE PLAN


PERFORMANCE UNIT AWARD AGREEMENT FOR
CANADIAN GRANTEES
[                    , 20    ]


To:                                    

        Lone Pine Resources Inc., a Delaware corporation (the "Company"), is
pleased to grant you an award (the "Award") to receive an aggregate
of                performance units (each, a "Performance Unit") that have a
performance period of                 through                (the "Performance
Period"). The Award is subject to your acceptance of and agreement to all the
applicable terms, conditions and restrictions described in this Performance Unit
Award Agreement (this "Agreement") and the Lone Pine Resources Inc. 2011 Stock
Incentive Plan (as it may be amended from time to time, the "Plan"). A copy of
the Plan is available upon request. To the extent that any provision of this
Agreement conflicts with the expressly applicable terms of the Plan, you
acknowledge and agree that those terms of the Plan shall control and, if
necessary, the applicable provisions of this Agreement shall be deemed amended
so as to carry out the purpose and intent of the Plan. Terms that have their
initial letters capitalized, but that are not otherwise defined in this
Agreement, shall have the meanings given to them in the Plan in effect as of the
date of this Agreement. The Performance Units contemplated herein are granted as
Performance Awards under the Plan and are subject to the award limitations
applicable to awards denominated in shares of the Company's common stock (the
"Common Stock") that are set forth in Paragraph V(a) of the Plan.

        This Agreement sets forth the terms of the agreement between you and the
Company with respect to the Performance Units. By accepting this Agreement, you
agree to be bound by all of the terms hereof.

        1.    Overview of Performance Units.    

        (a)    Performance Units Generally.    Each Performance Unit represents
a contractual right to receive one share of Common Stock, subject to the terms
and conditions of this Agreement; provided that, based on the relative
achievement against the performance objective outlined in Section 2 below (the
"Performance Objective"), the number of shares of Common Stock that may be
deliverable hereunder in respect of the Performance Units may range from 0% to
200% of the number of Performance Units stated in the preamble to this Agreement
(such stated number of Performance Units hereafter called the "Initial
Performance Units"). Your right to receive Common Stock in respect of
Performance Units is generally contingent, in whole or in part, upon (i) the
achievement of the Performance Objective and (ii) except as provided in
Section 4 or Section 5, your continued employment with the Company or an
Affiliate through the date of the Committee's certification as set forth in
Section 2.

        (b)    Dividend Equivalents.    With respect to each outstanding
Performance Unit, the Company shall credit, as a bonus for services rendered in
the year of crediting, a book entry account with an amount equal to the amount
of any cash dividend paid during the Performance Period on one share of Common
Stock. The amount credited to such book entry account shall be payable to you at
the same time or times, and subject to the same terms and conditions as are
applicable to, your Performance Units; provided that such amounts shall be paid
to you no later than December 31st of the third calendar year following the year
of crediting and further provided that, if more than the Initial Performance
Units shall become payable in accordance with this Agreement, then the maximum
amount payable in respect of such dividend equivalents shall be the amount
credited to your book entry account. Dividends and distributions payable on
Common Stock other than in cash shall have a value equal to the amount of such
dividends reported by the issuer to its shareholders for purposes of Federal
income taxation and will be addressed in accordance with Section 9 hereof.

--------------------------------------------------------------------------------



        2.    Total Shareholder Return Objective.    The Performance Objective
with respect to the Initial Performance Units is based on Total Shareholder
Return. "Total Shareholder Return" shall mean, as to the Company and each of the
Peer Companies (as defined below), the annualized rate of return shareholders
receive through stock price changes and the assumed reinvestment of cash
dividends paid over the Performance Period. For purposes of determining the
Total Shareholder Return for the Company and each of the Peer Companies, the
change in the price of the Company's Common Stock and of the common stock of
each Peer Company, as the case may be, shall be based upon the average of the
closing stock prices of the Company and such Peer Company over the 20 trading
days immediately preceding each of the start (the "Initial Value") and the end
of the Performance Period. The Initial Value of the Common Stock to be used to
determine Total Shareholder Return over the Performance Period is
$            per share. Achievement with respect to this Performance Objective
shall be determined by the Committee based on the Company's relative ranking in
respect of the Performance Period with regard to Total Shareholder Return as
compared to Total Shareholder Return of the Peer Companies, and shall be
determined in accordance with the applicable table as set forth in Appendix A
hereto (subject to adjustment as provided in Appendix A hereto). The applicable
table shall be determined based on the number of Peer Companies for the
Performance Period. A company shall be a "Peer Company" if it (i) is one of the
companies listed on Appendix A hereto and (ii) has a class of common equity
securities listed to trade under Section 12(b) of the Exchange Act during each
day of the Performance Period. As soon as administratively practicable following
the end of the Performance Period (but in no event later than the 15th day of
the third calendar month following the calendar month in which the Performance
Period ends), the Committee shall certify whether and to the extent that the
Performance Objective has been achieved and will determine, in the manner
described above, the number of Performance Units, if any, determined to be
earned pursuant to the applicable table under Appendix A (as adjusted in the
manner provided therein). The number of Performance Units, if any, determined by
the Committee pursuant to the preceding provisions of this Section 2 shall be
referred to as the "Earned Performance Units."

        3.    Conversion of Performance Units; Delivery of Common Stock with
respect to Performance Units.    Unless an earlier date applies pursuant to
Sections 4(a), 4(b) or 5(b), payment in respect of Earned Performance Units
shall be made not later than the 15th day of the third calendar month following
the calendar month in which the Performance Period ends. All payments in respect
of Earned Performance Units shall be made in freely transferable, newly-issued
shares of Common Stock. Neither this Section 3 nor any action taken pursuant to
or in accordance with this Section 3 shall be construed to create a trust of any
kind. Any shares of Common Stock issued to you pursuant to this Agreement in
settlement of Earned Performance Units shall be in book entry form registered in
your name. Any fractional Earned Performance Units shall be rounded down to the
nearest whole share of Common Stock. Performance Units which do not become
Earned Performance Units or which do not become payable to you pursuant to this
Section 3 or Sections 4 or 5 or otherwise pursuant to this Agreement, as
applicable, shall be forfeited by you and you shall have no further right, title
or interest in such Performance Units. In such event, you hereby waive any and
all claims and/or rights to compensation or damages in consequence of your
termination of employment (whether lawfully or unlawfully) or otherwise for any
reason insofar as those rights arise or may arise from you ceasing to have
rights to receive any cash or shares of Common Stock pursuant to the Plan or
this Agreement.

        4.    Termination of Employment.    

        (a)    Death or Disability.    In the event that your employment with
the Company and its Affiliates terminates during the Performance Period due to
your death or Disability (as defined below), then the date of such termination
of your employment shall be deemed the end of the

2

--------------------------------------------------------------------------------



Performance Period and you will be issued a number of shares of Common Stock
equal to the product of:

          (i)  the number of Initial Performance Units (subject to adjustment as
set forth in Section 9); and

         (ii)  a fraction (A) the numerator of which is the number of full
months during the Performance Period during which you were employed by the
Company or an Affiliate (counting the month in which your termination of
employment occurs as a full month) and (B) the denominator of which is
[                ].

Distribution of shares of Common Stock determined to be earned by reason of this
Section 4(a) shall be made not later than the 15th day of the third calendar
month following your death or Disability.

        (b)    Involuntary Termination.    In the event that your employment
with the Company and its Affiliates terminates during the Performance Period due
to your Involuntary Termination (as defined below), then you will be issued a
number of shares of Common Stock equal to the number of Performance Units that
would have become Earned Performance Units in accordance with the provisions of
Section 2 assuming that:

          (i)  the Performance Period ended on the date of your Involuntary
Termination; and

         (ii)  the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the date of your Involuntary Termination.

Distribution of shares of Common Stock in respect of the Performance Units
determined to be earned by reason of this Section 4(b) shall be made not later
than the 15th day of the third calendar month following the Involuntary
Termination of your employment.

        (c)    Other Termination of Employment.    Unless otherwise determined
by the Committee at or after grant, in the event that your employment with the
Company and its Affiliates terminates prior to the end of the Performance Period
for any reason other than those listed in Sections 4(a) or 4(b), all of your
Performance Units shall terminate and automatically be canceled upon such
termination of employment.

        (d)    Definitions of Disability and Involuntary Termination.    As used
in this Agreement, the term "Disability" (i) shall have the meaning given such
term in the Severance Agreement between you and the Company in effect as of the
grant date specified above (the "Severance Agreement"), or (ii) if there is no
Severance Agreement, shall mean that as a result of your incapacity due to
physical or mental illness, you shall have been absent from the full-time
performance of your duties for six consecutive months, and you shall not have
returned to full-time performance of your duties within 30 days after written
notice of termination is given to you by the Company (provided, however, that
such notice may not be given prior to 30 days before the expiration of such
six-month period). As used in this Agreement, the term "Involuntary Termination"
means any termination of your employment with the Company and its Affiliates
which does not result from (i) your resignation, (ii) a termination as a result
of death or Disability, or (iii) a termination of your employment by the Company
(or any Affiliate) by reason of your unsatisfactory performance of your duties,
to be determined by the Company in its sole discretion, or by reason of your
final conviction of a misdemeanor involving moral turpitude or a felony.

        (e)    Termination of Employment.    For all purposes of this Agreement,
you will be considered to have terminated from employment with the Company and
its Affiliates on the actual date that you give or receive notice of your
termination. Further, it is expressly provided that you shall be considered to
have terminated employment at the time of the termination of the "Affiliate"
status

3

--------------------------------------------------------------------------------



under the Plan of the entity or other organization that employs you.
Notwithstanding the preceding provisions of this Section 4(e), if you are
subject to Section 409A of the United States Internal Revenue Code of 1986, as
amended (the "Code"), then, for all purposes of this Agreement, you will be
considered to have terminated employment with the Company and its Affiliates
when you incur a "separation from service" within the meaning of
Section 409A(a)(2)(A)(i) of the Code and applicable administrative guidance
issued thereunder.

        5.    Change in Control.    

        (a)    Continuous Employment.    Notwithstanding the provisions of
Section 1 through Section 4 hereof or the terms of the Severance Agreement, if
you have been continuously employed from the grant date specified above until
the date that a Change of Control (as defined below) occurs (the "Change of
Control Date"), then upon the occurrence of a Change of Control you will be
issued a number of shares of Common Stock equal to the number of Performance
Units that would have become Earned Performance Units in accordance with the
provisions of Section 2 assuming that:

          (i)  the Performance Period ended on the Change of Control Date; and

         (ii)  the determination of whether, and to what extent, the Performance
Objective is achieved, is based on actual performance against the stated
performance criteria through the Change of Control Date.

        (b)    Time and Form of Payment.    Any shares of Common Stock issuable
pursuant to this Section 5 shall be issued immediately following (and not later
than five business days after) the Change of Control Date and shall be fully
earned and freely transferable as of the Change of Control Date. Notwithstanding
anything else contained in this Section 5 to the contrary (other than
Section 5(d)), if the Change of Control involves a merger, amalgamation,
consolidation or other reorganization or business combination pursuant to which
the Common Stock is exchanged for or converted to stock of the surviving or
continuing corporation in such transaction, the successor or continuing entity
to the Company or the direct or indirect parent of the Company (collectively,
the "Successor Corporation"), then you shall receive, instead of each share of
Common Stock otherwise issuable hereunder, the same consideration (whether
stock, cash or other property) payable or distributable in such transaction in
respect of a share of Common Stock. Any property distributed pursuant to this
Section 5(b), whether in shares of the Successor Corporation or otherwise, shall
in all cases be freely transferable without any restriction (other than any such
restriction that may be imposed by applicable law), and any securities issued
hereunder shall be registered to trade under the Exchange Act, and shall have
been registered under the United States Securities Act of 1933, as amended (the
"Securities Act").

        (c)    Definition of Change of Control.    As used in this Agreement,
the term "Change of Control" (i) shall have the meaning given such term in the
Severance Agreement, or (ii) if there is no Severance Agreement, shall mean the
occurrence of any one or more of the following events:

          (i)  the Company shall not be a surviving or continuing entity in any
merger, amalgamation, consolidation or other reorganization or business
combination (or survives or continues only as a subsidiary of an entity other
than a previously wholly-owned subsidiary of the Company);

         (ii)  the Company sells, leases or exchanges all or substantially all
of its assets to any other person or entity (other than a wholly-owned
subsidiary of the Company);

        (iii)  the Company is to be dissolved and liquidated;

        (iv)  any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Exchange Act, acquires or gains ownership or control
(including, without limitation, power to

4

--------------------------------------------------------------------------------



vote) of more than 50% of the outstanding shares of the Company's voting stock
(based upon voting power); or

         (v)  as a result of or in connection with a contested election of
directors, the persons who were directors of the Company before such election
shall cease to constitute a majority of the Board.

Notwithstanding the foregoing, the term "Change of Control" shall not include
any amalgamation, merger, consolidation or other reorganization or business
combination involving solely the Company and one or more previously wholly-owned
subsidiaries of the Company.

        6.    Forfeiture under Certain Circumstances.    Notwithstanding any
provision herein to the contrary, the Committee may terminate your Award if it
determines that you have engaged in material misconduct. Material misconduct
includes conduct adversely affecting the Company's reputation, financial
condition, results of operations or prospects, or which constitutes fraud or
theft of Company assets. If such material misconduct results, directly or
indirectly, in any restatement of the Company's financial information after an
amount has been paid to you with respect to the Award, then the Committee also
may require you to reimburse the Company for all or a portion of such payment
amount. If there is a material restatement of the Company's financial statements
that affects the financial information used in the determination of the amount
paid to you under the Award, then the Committee may take such action, in its
sole discretion, as it deems necessary to adjust such amount. In addition,
notwithstanding any provisions in this Agreement to the contrary, any portion of
the payments and benefits provided under this Agreement or the sale of shares of
Common Stock shall be subject to a clawback to the extent necessary to comply
with applicable law including, without limitation, the requirements of the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any Securities and
Exchange Commission rule.

        7.    Nontransferability of Awards.    The Performance Units granted
hereunder may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of, other than by will or by the
laws of descent and distribution. Following your death, any shares distributable
(or cash payable) in respect of Performance Units will be delivered or paid, at
the time specified in Section 3, Section 4 or, if applicable, Section 5, to your
beneficiary in accordance with, and subject to, the terms and conditions hereof
and of the Plan.

        8.    Beneficiary Designation.    You may from time to time name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom shall be delivered or paid under this Agreement following your death any
shares that are distributable or cash payable hereunder in respect of your
Performance Units at the time specified in Section 3, Section 4 or, if
applicable, Section 5. Each designation will revoke all prior designations,
shall be in a form prescribed by the Committee, and will be effective only when
filed in writing with the Committee during your lifetime. In the absence of any
such effective designation, shares issuable and cash payable in connection with
your death shall be paid to your surviving spouse, if any, or otherwise to your
estate.

        9.    Adjustments in Respect of Performance Units.    In the event of
any common stock dividend or common stock split, recapitalization (including,
but not limited to, the payment of an extraordinary dividend), merger,
amalgamation, consolidation, combination, spin-off, distribution of assets to
stockholders, exchange of shares, or other similar corporate change with regard
to the Company or any Peer Company (other than the payment of cash dividends),
appropriate adjustments shall be made by the Committee to the Initial Value of
the corresponding common stock, and, if any such event occurs with respect to
the Company, in the aggregate number of Performance Units subject to this
Agreement. The Committee's determination with respect to any such adjustment
shall be conclusive.

        10.    Effect of Settlement.    Upon conversion into shares of Common
Stock (or Successor Corporation common stock) pursuant to Section 3, Section 4
or Section 5, all of your Performance

5

--------------------------------------------------------------------------------



Units subject to the Award shall be cancelled and terminated. If and to the
extent that you are still employed at the end of the Performance Period, and
none of your Performance Units shall have become earned in accordance with the
terms of this Agreement, all such Performance Units subject to the Award shall
be cancelled and terminated.

        11.    Furnish Information.    You agree to furnish to the Company all
information requested by the Company to enable it to comply with any reporting
or other requirements imposed upon the Company by or under any applicable
statute or regulation.

        12.    Remedies.    The parties to this Agreement shall be entitled to
recover from each other reasonable attorneys' fees incurred in connection with
the enforcement of the terms and provisions of this Agreement whether by an
action to enforce specific performance or for damages for its breach or
otherwise.

        13.    Information Confidential.    As partial consideration for the
granting of the Award hereunder, you hereby agree with the Company that you will
keep confidential all information and knowledge, except that which has been
disclosed in any public filings required by law, that you have relating to the
terms and conditions of this Agreement; provided, however, that such information
may be disclosed as required by law and may be given in confidence to your
spouse, tax and financial advisors, or to a financial institution to the extent
that such information is necessary to secure a loan.

        14.    Payment of Taxes.    The Company may from time to time require
you to pay to the Company (or an Affiliate if you are an employee of an
Affiliate) the amount that the Company deems necessary to satisfy the Company's
or its Affiliate's current or future obligation to withhold federal, provincial,
state or local income or other taxes that you incur as a result of the Award.
With respect to any required tax withholding, unless another arrangement is
permitted by the Company in its discretion, the Company shall withhold from the
shares of Common Stock to be issued to you the number of shares necessary to
satisfy the Company's obligation to withhold taxes, that determination to be
based on the shares' Fair Market Value at the time as of which such
determination is made. In the event the Company subsequently determines that the
aggregate Fair Market Value of any shares of Common Stock withheld as payment of
any tax withholding obligation is insufficient to discharge that tax withholding
obligation, then you shall pay to the Company, immediately upon the Company's
request, the amount of that deficiency.

        15.    Right of the Company and Affiliates to Terminate Your
Employment.    Nothing contained in this Agreement shall confer upon you the
right to continue in the employ of the Company or any Affiliate, or interfere in
any way with the rights of the Company or any Affiliate to terminate your
employment at any time.

        16.    No Liability for Good Faith Determinations.    Neither the
Company nor the members of the Board and the Committee shall be liable for any
act, omission or determination taken or made in good faith with respect to this
Agreement or the Performance Units granted hereunder.

        17.    No Guarantee of Interests.    The Board, the Committee and the
Company do not guarantee the Common Stock of the Company from loss or
depreciation.

        18.    Company Records.    Records of the Company or its Affiliates
regarding your period of employment, termination of employment and the reason
therefore, leaves of absence, re-employment, and other matters shall be
conclusive for all purposes hereunder, unless determined by the Company to be
incorrect. You hereby consent to the exchange of information and documents
between you and the Company (including the Committee or the Board) and any third
party service provider retained by the Company to assist with the administration
of the Plan including any Performance Units granted to you under this Agreement
(the "Service Provider"), which information may include personal information as
defined under applicable privacy laws. You further agree to provide the Company
and where necessary, the Service Provider, with all information (including
personal information) as may be reasonably

6

--------------------------------------------------------------------------------



required to administer your Award, this Agreement and the Plan and you agree to
the collection, use and disclosure of all such information by and between
yourself, the Company, your employer (if you are employed by an Affiliate)
and/or any Service Provider, as applicable. You also understand that the
Company, the Committee, the Board, your employer (if you are employed by an
Affiliate) may, from time to time, disclose personal information about you in
accordance with applicable law.

        19.    Severability.    If any provision of this Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

        20.    Notices.    Whenever any notice is required or permitted
hereunder, such notice must be in writing and personally delivered or sent by
mail. Any such notice required or permitted to be delivered hereunder shall be
deemed to be delivered on the date on which it is personally delivered, or,
whether actually received or not, on the third business day following the date
of mailing, addressed to the person who is to receive it at the address which
such person has theretofore specified by written notice delivered in accordance
herewith. The Company or you may change, at any time and from time to time, by
written notice to the other, the address which it or you had previously
specified for receiving notices.

        The Company and you agree that any notices shall be given to the Company
or to you at the following addresses:

 

Company:

  Lone Pine Resources Inc.
Attn: Corporate Secretary
Suite 1100, 640—5th Avenue SW
Calgary, Alberta
Canada T2P 3G4  

Holder:

 

At your current address as shown in the Company's records.

        21.    Waiver of Notice.    Any person entitled to notice hereunder may
waive such notice in writing.

        22.    Successor.    This Agreement shall be binding upon you, your
legal representatives, heirs, legatees and distributees, and upon the Company,
its successors and assigns.

        23.    Headings.    The titles and headings of Sections and paragraphs
are included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

        24.    Governing Law.    All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Delaware except to the extent Delaware law is preempted by federal
law. The obligation of the Company to sell and deliver Common Stock hereunder is
subject to applicable laws and to the approval of any governmental or regulatory
authority (including any applicable stock exchange) required in connection with
the authorization, issuance, sale, or delivery of such Common Stock.

        25.    Execution of Receipts and Releases.    Any payment of cash or any
issuance or transfer of shares of Common Stock or other property to you, or to
your legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.

        26.    Amendment.    This Agreement may be amended at any time
unilaterally by the Company provided that such amendment is consistent with all
applicable laws and does not reduce any rights or

7

--------------------------------------------------------------------------------



benefits you have accrued pursuant to this Agreement. This Agreement may also be
amended at any time unilaterally by the Company to the extent the Company
believes in good faith that such amendment is necessary or advisable to bring
this Agreement into compliance with any applicable laws, including Section 409A
of the Code.

        27.    The Plan.    This Agreement is subject to all the terms,
conditions, limitations and restrictions contained in the Plan.

        28.    Agreement Respecting Securities Act.    You represent and agree
that you will not sell the Common Stock that may be issued to you pursuant to
your Performance Units except (i) pursuant to an effective registration
statement under the Securities Act or an exemption from registration under the
Securities Act (including Rule 144) and (ii) in compliance with all applicable
securities laws in Canada.

        29.    No Stockholder Rights.    The Performance Units granted pursuant
to this Agreement do not and shall not entitle you to any rights as a
stockholder of Common Stock until such time as you receive shares of Common
Stock pursuant to this Agreement. Your rights with respect to the Performance
Units shall remain forfeitable at all times prior to the date on which rights
become earned in accordance with this Agreement.

        If you accept this Performance Unit Award Agreement and agree to its
terms and conditions, please so confirm by signing and returning the duplicate
of this Agreement enclosed for that purpose.

    Very Truly Yours,
 
 
LONE PINE RESOURCES INC.
 
 
By:
 
  


--------------------------------------------------------------------------------

    Name:     


--------------------------------------------------------------------------------

    Title:    


--------------------------------------------------------------------------------

    Date:     


--------------------------------------------------------------------------------

 



ACKNOWLEDGED AND AGREED:
 
 
By:
 
  


--------------------------------------------------------------------------------


 
  Name:     


--------------------------------------------------------------------------------

   

8

--------------------------------------------------------------------------------



Appendix A

Determination of Performance Units Earned

Peer Companies:    [To be added]

        If during the Performance Period the number of companies qualifying as
Peer Companies for the Performance Period becomes less than [            ], the
Committee shall, in good faith, determine the percentage of the Performance
Units earned in a manner consistent with the requirements to qualify the
Performance Units as performance-based compensation exempt from the limitations
imposed by Section 162(m) of the Code.

Percentage of Initial Performance Units Earned:

The
Company's
Rank Among
Peers
  No. of Peer Companies
                                                                       
                                 



                                     



                                     

[To be added]

Adjustment Rules:

        Notwithstanding the table above, the following additional rules shall
apply in determining the Percentage of Initial Performance Units Earned under
the applicable table:

1.If the Total Shareholder Return of one or more Peer Companies included in the
applicable table above is within one percentage point of the Company's Total
Shareholder Return, then such table shall be applied by averaging the
percentages that would apply under such table based on the Company's actual rank
against the Peer Companies and as if the Company's ranking was switched with
each such Peer Company that is within such one percentage point range;

2.If the Company's Total Shareholder Return is negative, then the percentage
shall be the lesser of (a) 100% or (b) the percentage determined under the table
above (determined after adjustment pursuant to clause 1 of this paragraph, if
applicable).

9

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.29



LONE PINE RESOURCES INC. 2011 STOCK INCENTIVE PLAN
PERFORMANCE UNIT AWARD AGREEMENT FOR CANADIAN GRANTEES [ , 20 ]
